THE THIRTEENTH COURT OF APPEALS

                                     13-18-00677-CV


                     In the Interest of D. R. P. and H. I. P., Children


                                  On Appeal from the
                     267th District Court of De Witt County, Texas
                            Trial Cause No. 17-08-24,255


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART. Costs of the appeal are adjudged

against appellee, Texas Department of Family and Protective Services, although the

agency is exempt from payment.

      We further order this decision certified below for observance.

April 4, 2019